Mr. Justicie Figtjeras
delivered the opinion of the court.
The appellant, José Maíz, was sentenced on appeal by the District Court of Mayagüez, on January 28 of the current year, for the crime of petit larceny, to pay a fine of $50, or in *46default, to be imprisoned in jail for 90 days, and to pay the costs. An appeal was taken the same day, and the transcript of 'the record was transmitted to this Supreme Court, without any bill of exceptions or statement of facts, or any brief, as the appellant lias not appeared to sustain Ms appeal.
The fiscal, on the ground that the complaint does not state the value of. the property stolen, requests that the judgment appealed from be reversed.
But by tMs omission, wMch undoubtedly exists, no barm lias been caused to tbe appellant as be bad a new trial in the' District Court of Mayagiiez, which tried and sentenced him as guilty of the crime of petit larceny.
Now then, section 322 of the Code of Criminal Procedure prescribes that the imprisonment which a district court may impose in default of the payment of a fine must not exceed one day for each dollar, and as the fine in this case is $50 the alternative imprisonment must not exceed 50 days.
This point has been decided already by this Supreme Court in the case of Gabriel Diaz, and in the application for habeas corpus made by Guadalupe Andino, decided respectively on May 6, 1907, and May 22, 1905.
With this modification the judgment appealed from should be affirmed.

Affirmed.

Chief Justice Quinones and Justices Hernández, MacLeary and Wolf concurred.